Thomas, J.
We cannot perceive that this evidence had any tendency to establish the guilt of the defendant.
*487Under the statute of. 1837, c. 242, innholders may be licensed, but without authority to sell intoxicating liquors. The keeping of a public house is a lawful and respectable business, and the fact that a man is engaged in it has no tendency to show that he has violated any law of the Commonwealth. The innkeeper is licensed to keep his inn without authority to sell, and the presumption is that men obey the laws, and not that they violate them.
Incidentally, on the trial of an indictment, the fact may appear, in what business a man is engaged. But it is obvious from the distinct offer of the evidence, persisted in after the objection of the defendant, that it was relied upon as proof of the charge contained in the indictment. For this purpose it was incompetent, and calculated to prejudice the cause of the defendant. Exceptions sustained.